Title: From Richard Rush to Abigail Smith Adams, 29 July 1817
From: Rush, Richard
To: Adams, Abigail Smith


				
					Respected Madam.
					Washington July 29. 1817.
				
				Your kind favor of the 14th of this month, was very gratifying to me. Nothing can be more interesting then the account which it gives of the Presidents visit to Boston and the vicinity. The letter from Mr Adams which you were so good as to enclose, I have to apologize for not returning sooner. I desire to thank you for the opportunity afforded me of perusing it. There is an impressive wisdom and refinement in its sentiments. Of the principal parts, I have ventured to take, in my own hand, a copy. Although you granted me  no such permission, I am willing to hope you will infer, that I will make no other than a discreet and proper use of it. Indeed, I derived so much satisfaction from reading it, that I am not able to rest content with its coming  under my own eye alone. I therefore hope for your pardon.The President has been pleased to leave to me the option of succeeding Mr Adams as the representative of our government at the court of London. Although I do not consider myself as yet at liberty to mention his intentions, (the newspapers acting upon their own impulse.) I do not feel that I depart from the spirit of the reserve in making the communication to you, even before Mr Adams’s return. I am aware of the difficulties and hazards, many of them so formidable, before me; yet have taken the determination to go. It would be a disadvantage to any man in our country to succeed so immediately to the experience and skill of your son in this important mission. Much more so will it be to one entirely a novice. I give a candid opinion when I say, that I count this one of the perils. If it admits of any alleviation it is, that  it is his exact and long-trained pen which, in filling my porte-feuille with instructions, is to lay down the rule of my conduct. This madam is, I do assure you, a genuine consolation to me; that being wholly inexperienced myself; I shall have the benefit of the most experienced of guides to put and always to keep me in the right path.The good wishes of yourself, and the venerable sage of Quincy, I am quite sure I shall carry with me, wherever I may go; and I must use this occasion, lest none other should offer, to say how affectionate and grateful a remembrance I cherish of the manner in which they have ever heretofore been extended to me.
				
					Richard Rush
				
				
			